ALLOWABILITY NOTICE
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Receipt of the claim amendments and arguments/remarks filed 22 July 2022 is acknowledged.  Claims 3 and 29 have been amended.   Claims 1-2, 4-5, 12-13, 18-19 and 30 are cancelled.  Claims 3, 6-11, 14-17, 20-29 and 31-40 are pending.

Objections and/or Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  

Information Disclosure Statement
The information disclosure statement (IDS) filed 0818/2022 has been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

Terminal Disclaimer
The terminal disclaimer filed on 22 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Numbers 15/807,682 and 16/229,145 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nicole Endejann on 29 July 2022.
The application has been amended as follows:
Amendments to the Claims
3. (Currently amended) A topical pharmaceutical oil-in-water emulsion composition consisting of:
a therapeutically effective amount of 3,5-Dihydroxy-4-isopropyl-trans-stilbene or a pharmaceutically acceptable salt thereof, 
an oil phase in an amount of about 5% to about 45% by weight, based on the total weight of the composition, 
a water phase in an amount of about 25% to about 85% by weight, based on the total weight of the composition, 
one or more[[a]] surfactants in an amount of about 1% to about 20% by weight, based on the total weight of the composition, wherein the one or more surfactants comprises at least a non-ionic emulsifying wax NF, 
an antioxidant, 
and optionally one or more components selected from the group consisting of a preservative, a pH adjusting agent, a chelating agent, and a co-solvent, 
wherein an average droplet size of the oil phase is about 0.1 micron to about 0.75 microns, 
wherein the oil phase contains <3% petrolatum, 
wherein the 3,5-Dihydroxy-4-isopropyl-trans-stilbene or the pharmaceutically acceptable salt thereof is solubilized in the oil phase, and 
wherein the topical pharmaceutical oil-in-water emulsion composition is stable, homogeneous and a cream and has a pH of about 4 to about 7.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests an oil-in-water emulsion composition consisting a combination of limitations including 3,5-Dihydroxy-4-isopropyl-trans-stilbene as the active, an oil phase in an amount of about 5% to about 45% by weight of the composition, a water phase in an amount of about 25% to about 85% by weight of the composition, a surfactant/surfactants that includes at least a non-ionic emulsifying wax NF, the average droplet size of the oil phase is about 0.1 micron to about 0.75 microns, and the oil phase contains <3% petrolatum.  Therefore, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 3, 6-11, 14-17, 20-29 and 31-40 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619




/Robert T. Crow/Primary Examiner, Art Unit 1634